NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
THE MINESEN COMPANY,
Appellan,t,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee. .
2010-1453
Appea1 from the Arrned Services Board of Contract
Appeals in no. 56346, Adrninistrative Judge Michael T.
Paul.
ON MOTION
Before RADER, Chief Ju,dge.
0 R D E R
The Minesen Company moves for a 7-day extension of
time to file its reply brief and for leave to exceed the
permitted word limitation for its reply brief by filing a
brief of up to 10,00G words The Secretary of the Army
opposes the extra w0rds. Minesen replies.
Upon consideration thereof

MINESEN C0 V. ARMY 2
IT IS ORDERED THATZ
(1) The motion for an extension of time is m0ot.
(2) The motion to exceed the permitted word limita-
tion is denied The reply brief, not to exceed 7,000 words,
is due within 14 days of the date of filing of this order
FOR THE COURT
 l 1 2Il]I lsi Jan Horbaly
Date J an HorbaIy
Clerk
cc: Thomas A. Lemmer, Esq
J ames R. Sweet, Esq.
s20 F{
!I.S. COURT OlI?'§\P’EALS FOR
THE FEDERAL C|RCUIT
APR_ 1 1 2011
.|AI| HORBALY
ClEH£